Citation Nr: 1755823	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  17-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include arthritis and postoperative residuals of a total left knee arthroplasty.

2. Entitlement to service connection for a right knee disability, manifested by the postoperative residuals total right knee arthroplasty.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1961, from December 1990 to July 1991, and from August 1991 to September 1991. The Veteran also had service in the Army Reserve with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for hearing loss was raised in August 2013 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The issues of entitlement to service connection for a right knee disability manifested by the postoperative residuals total right knee arthroplasty, a low back disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left knee degenerative arthritis was first diagnosed during active duty service.

CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include arthritis and postoperative residuals of a total left knee arthroplasty, have been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110. Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303 (a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303 (d). Under 38 C.F.R. § 3.303 (b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service. Walker v. Shinseki, 708 F.3d, 1331, 1335-37 (Fed. Cir. 2013). Arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309 (a). 

Under 38 C.F.R. § 3.303 (b), with an enumerated "chronic disease" such as arthritis shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. See also Groves v. Peake, 524 F.3d 1306, 1309 (2008). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology. 38 C.F.R. § 3.303 (b).

The Veteran asserts that his left knee disability was incurred during active-duty service. 

An April 1991 service treatment record noted complaints of left knee pain, and reported that x-rays demonstrated degenerative joint disease. A June 1991 Department of the Army Physical Evaluation Board memorandum stated that degenerative arthritis of the left knee had been incurred in the line of duty during Operation Desert Storm, and that the Veteran was to be placed on permanent profile. A January 2015 VA treatment record provided an impression of degenerative joint disease, status post bilateral knee arthroplasty. 

The foregoing service records confirm that left knee degenerative arthritis was noted in service. The fact that the Veteran was placed on permanent profile for the condition during service demonstrates that the condition was chronic in service. The January 2015 VA treatment record indicated that the Veteran's current knee disability constituted a subsequent manifestation of the same chronic disease noted in service.  

As such, the Board finds that left knee degenerative arthritis is presumed to have been incurred in service, and service connection for a left knee disability, to include arthritis and postoperative residuals of a total left knee arthroplasty, is warranted.


ORDER

Service connection for a left knee disability, to include arthritis and postoperative residuals of a total left knee arthroplasty, is granted. 




REMAND

With regard to the remaining claims, the Board finds that additional evidentiary development is required. In light of the above grant of service connection for a left knee disability, there is no opinion addressing whether the Veteran's claimed right knee and low back disabilities were etiologically related to his service-connected left knee disability. Thus, a new VA examination and medical opinion is necessary to address this etiological theory.

Additionally, the Veteran identified that he was diagnosed with hypertension in a July 1991 discharge physical examination. However, the February 2013 VA examiner noted that no such examination was of record. As VA has an obligation to make reasonable efforts to obtain such records, and they are potentially relevant to all the claims discussed herein, remand is warranted to attempt to obtain the July 1991 discharge physical examination. 38 U.S.C. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c)(3) (2017).

Additionally, the February 2013 examiner noted a lack of medical evidence pertaining to the right knee, low back and hypertension disorders since the Veteran left service. The Veteran has reported that he received private treatment for hypertension and for his knees since leaving service and he specifically identified the physician who cared for his knees in an October 2010 statement. However, thus far the Veteran has not submitted a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to allow VA to obtain records associated with such treatment. As such, on remand the Veteran should be provided an additional opportunity to secure such records, or to request that VA do so on his behalf. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding service treatment records, to include a July 1991 separation examination. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records related to the treatment of a right knee disorder, low back disorder, or hypertension.

3. Thereafter, provide the examiner who conducted the February 2013 VA examination access to the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriately qualified examiner (or examiners). An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability was incurred in or otherwise related to active-duty service, or was a result of an injury incurred or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA?

b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability was caused or aggravated by the service-connected left knee disability?

c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed low back disability was incurred in or otherwise related to active-duty service, or was a result of an injury incurred or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA?

d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed low back disability was caused or aggravated by the service-connected left knee disability?

e) Is it at least as likely as not (50 percent probability or greater) that hypertension was incurred in or otherwise related to active-duty service?

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


